UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                     )
ANTONIO COLBERT,                                     )
                                                     )
        Plaintiff,                                   )
                                                     )
                v.                                   )                   Civil Action No. 11-682 (JDB)
                                                     )
OFFICE OF INSPECTOR GENERAL,                         )
                                                     )
        Defendant.                                   )
                                                     )

                                    MEMORANDUM OPINION

        This action is before the Court following removal from the Superior Court of the District

of Columbia. The court will sua sponte dismiss this action for failure to state a claim upon

which relief may be granted.

        The Court “shall dismiss” an action in which a plaintiff is proceeding in forma pauperis

“at any time if the court determines that . . . (B) the action . . . (ii) fails to state a claim upon

which relief may be granted.” 28 U.S.C. § 1915(e)(2). A court’s sua sponte consideration of

dismissal under § 1915(e)(2) is akin to evaluation of a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be granted. See Clow

v. Fed. Bureau of Prisons, No. 08-cv-1121, 2008 WL 2705193, at *1 (D.D.C. July 9, 2008). All

that the Federal Rules of Civil Procedure require of a complaint is that it contain “‘a short and

plain statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957));

Fed. R. Civ. P. 8(a). Although “detailed factual allegations” are not necessary, to provide the
“grounds” of “entitle[ment] to relief” a plaintiff must furnish “more than labels and conclusions”

or “a formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555–56.

To sufficiently state a claim upon which relief can be granted, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Twombly, 550 U.S. at 570). A

complaint is plausible on its face “when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 129 S. Ct. at 1949. Finally, a “pro se complaint is entitled to liberal construction.”

Washington v. Geren, 675 F. Supp. 2d 26, 32 (D.D.C. 2009) (citing Haines v. Kerner, 404 U.S.

519, 520 (1972)).

        Plaintiff, who is pro se and proceeding in forma pauperis, makes the following

allegation—and only the following allegation—against the Office of Inspector General of the

United States Postal Service: “Refuse to resolve issues involving postal employees misconduct!

This misconduct has went [sic] on over 2 months, and nothing has been done yet. And the

Office of the Inspector General is fully aware of this, and they are [sic] contributing to the crime

in progress!” Compl., ECF No. 1. Even when given the liberal construction afforded to pro se

pleadings, plaintiff’s complaint wholly fails to state a claim upon which relief can be granted.

Plaintiff identifies neither what the “issues” are that involve misconduct by postal employees,

nor what the “crime in progress” is, nor what the Inspector General is supposed to have done

about those issues or that crime, nor why any failure of the Inspector General to do whatever it is

that plaintiff wanted done is civilly actionable. Plaintiff thus fails to give defendant fair notice of

what the claim is or the grounds upon which it rests. This action will therefore be dismissed for

failure to state a claim upon which relief may be granted, and defendant’s pending motion to stay



                                                    2
this action will be denied as moot. A separate order consistent with this Memorandum Opinion

shall issue this date.


                                                                /s/
                                                                JOHN D. BATES
DATE: April 12, 2011                                            United States District Judge




                                              3